Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  160046                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160046
                                                                    COA: 325407
                                                                    Monroe CC: 13-040406-FH
  LONNIE JAMES ARNOLD,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 11, 2019 judgment
  of the Court of Appeals is considered, and it is GRANTED. The parties shall include
  among the issues to be briefed: (1) whether indecent exposure by a sexually delinquent
  person is a distinct felony “enumerated” in the Michigan Penal Code and subject to the
  sentencing guidelines, or whether the offense is subject to the sentencing guidelines
  regardless because it is set forth in MCL 777.16q as a listed felony; (2) whether, when the
  legislative sentencing guidelines provide for a penalty that is inconsistent with the penalty
  provided in the Penal Code for an offense, the sentencing guidelines are an amendment or
  repeal of inconsistent provisions of the Penal Code by implication such that the guidelines
  control, and if so, whether this comports with Const 1963, art 4, § 25; and (3) whether the
  rule of lenity is implicated, see People v Hall, 499 Mich. 446, 458 n 38 (2016).

        The time allowed for oral argument shall be 20 minutes for each side. MCR
  7.314(B)(1).

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2020
           p0317
                                                                               Clerk